DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the requirements for claims of foreign priority have been met. 
Status of the claims
Claims 1-13 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I- claims 1-4 are drawn to a method of screening mesenchymal stem cells.
Group II- claims 5-8 are drawn to a composition of mesenchymal stem cells.
Group III- claims 9-13 are drawn to a method of screening culture conditions.
The inventions of groups I, II, and III are related as a process of screening mesenchymal stem cells, a composition of mesenchymal stem cells, and a method of screening culture conditions for culturing mesenchymal stem cells.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of mesenchymal stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhu, H., Guo, ZK., Jiang, XX. et al. A protocol for isolation and culture of mesenchymal stem cells from mouse compact bone. Nat Protoc 5, 550–560 (2010) (hereinafter referred to as Zhu et al).  Zhu et al teaches a method of isolating and culturing mesenchymal stem cells (Procedure; steps 1-7). While Zhu et al does not disclose a method of screening mesenchymal stem cells with improved niche activity as in Group I, the mesenchymal stem cells isolated and cultured by the method of Zhu et al are indistinguishable from those of groups I-III.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as: (i) the diseases/conditions listed in claim 5. 
Applicant is required to make the following species elections:
Election of ONE single disclosed species of disease/condition provided for by claim 5, which are: (1) acute leukemia, (2) chronic myelogenous leukemia, (3) myelodysplastic syndrome, (4) lymphoma, (5) multiple myeloma, (6) a germ cell tumor, (7) breast cancer, (8) ovarian cancer, (9) small cell lung cancer, (10) neuroblastoma, (11) aplastic anemia, (12) erythropathy, (13) Gaucher’s disease, (14) Hunter syndrome, (15) adenosine deaminase (ADA) deficiency, (16) Wiskott-Aldrich syndrome, (17) rheumatoid arthritis, (18) systemic lupus erythematosus, (19) multiple sclerosis, or (20) damaged hematopoietic cells due to chemotherapy or radiation therapy.
The species of (i) are independent or distinct because the diseases described have mutually distinct characteristics and etiologies. For example, rheumatoid arthritis is an autoimmune disease characterized by chronic inflammation of the tissue that lines your joints. In contrast, small cell lung cancer is characterized by tumor formation (uncontrolled cancer cell growth) in the bronchi of lungs that can metastasize throughout the body.
During a telephone conversation with Stephanie Small on 02/05/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4.  No species election was made by the applicant since claim 5 was not directed to the elected invention. Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 5-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	
Li H, Zacharaki D, Ghazanfari R, Ekblom M, Mendez- Ferrer S, Scheding S. Primary Linneg/CD45neg/CD271pos/PDGFRαlow/Neg Stroma Stem Cells in Adult Human Bone Marrow Show a Distinct Molecular Signature and Potent Hematopoiesis-Supporting Function. Blood (2013) 122 (21):3699 (hereinafter referred to as Li et al), as evidenced by Pochampally R. Colony forming unit assays for MSCs. Methods Mol Biol. 2008;449:83-91.
Regarding claim 1- Li et al teaches a method of screening primary bone marrow derived mesenchymal stem cells (BM-MSCs) for the markers linneg/CD45neg/CD271pos/PDGFRαlow/neg with improved niche activity (Abstract, paragraph 01; see also paragraph 03). Li et al demonstrated that mesenchymal stem cells with these markers were highly enriched in colony forming unit fibroblast, or CFU-F, (1 in 4 or 25% CFU-F of the total cultured cells)(Abstract, paragraph 01). 
With respect to the limitation of ex-vivo culturing isolated mesenchymal stem cells and selecting these cells, to perform an assay measuring the CFU-F activity of a population of mesenchymal stem cells it is required that the cells be cultured (see Pochampally R. Colony forming unit assays for MSCs. Methods Mol Biol. 2008;449:83-91) .Furthermore, since the cells used by Li et al were primary BM-MSCs this indicates that they were isolated from bone marrow tissue. Together, these teachings satisfy the limitation of “ex vivo culturing isolated mesenchymal stem cells”.
	Li et al then selects mesenchymal stem cells which are linneg/CD45neg/CD271pos/PDGFRαlow/neg and investigates their hematopoietic stem cell (HSC) supporting capacity (Abstract, paragraphs 02 and 03).
Regarding claim 3- Li et al teaches that the isolated mesenchymal stem cells were derived from bone marrow (Abstract, paragraph 01).
Regarding claim 4- Li et al teaches that the selected bone marrow derived mesenchymal stem cells (BM-MSCs) demonstrate increased levels of expression for genes encoding extracellular matrix proteins, such as laminin subunit alpha-4 (LAMA4), adrenomedullin (ADM) and collagen type I alpha 1 (COL1A1), which are known to support the maintenance of hematopoiesis (i.e. supporting undifferentiating capacity of hematopoietic stem cells) (Abstract, paragraph 02). Furthermore, Li et al teaches that the selected BM-MSCs had increased expression levels of CXCL12, VCAM1, and Abstract, paragraph 02). Lastly, Li et al demonstrated that when the selected BM-MSCs were co-cultured with human cord blood CD34+ cells (i.e. hematopoietic stem cells) they expanded the CD34+ cells more efficiently compared to CD34+ cells grown without MSCs (Abstract, paragraph 03). This indicates that the selected BM-MSCs stimulated the self-renewing capacity of hematopoietic stem cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 20150238532 (hereinafter referred to as the 532 publication) in view of Samsonraj RM, Rai B, Sathiyanathan P, Puan KJ, Rötzschke O, Hui JH, Raghunath M, Stanton LW, Nurcombe V, Cool SM. Establishing criteria for human mesenchymal stem cell potency. Stem Cells. 2015 Jun;33(6):1878-91 (hereinafter referred to as Samsonraj et al).
Regarding claim 1- The 532 publication teaches screening for PDGFRα+/CD51+ mesenchymal stem cells (Page 2, paragraph 0017) which have improved mesenchymal stem cell and hematopoietic stem cell niche activities (Page 6, paragraph 0054). The isolated mesenchymal stem cells were derived from bone marrow (Page 6, paragraph 0056).  The 532 publication teaches the expansion of these mesenchymal stem cells as spheres that were efficiently able to self-renew in culture (Page 9, paragraph 0076; Claim 9). Furthermore CFU-F content was evaluated for PDFRα+ and PDFRα+/CD51+ mesenchymal stem cells, and was found to be higher in PDFRα+/CD51+ mesenchymal stem cells (Fig. 5A; Page 9, paragraph 0074). As described above, measuring CFU-F activity requires that the cells be cultured. Together, these teachings satisfy the limitation of ”ex vivo culturing isolated mesenchymal stem cells”.
Regarding claim 3- The 532 publication teaches that the identified mesenchymal stem cell population was derived from bone marrow (Page 6, paragraph 0056).
Regarding claim 4- The 532 publication teaches that isolated PDGFRα+/CD51+ mesenchymal stem cells are highly enriched for hematopoietic stem cell niche activity (Page 6, paragraph 0054). Furthermore, the selected mesenchymal stem cells demonstrated high levels of expression of several hematopoietic stem cell maintenance genes such as Cxcl12, vascular cell adhesion molecule-1 (Vcam1), angiopoietin-1 (Angpt1), stem cell factor (Scf), and osteopontin (Opn) (supporting the undifferentiating capacity of hematopoietic stem cells) (Page 8, paragraph 0069; Page 10 paragraph 0081; Fig. 1G). The 532 publication teaches that when the selected mesenchymal stem cells are grown as spheres they demonstrated higher expansion (i.e. stimulating self-renewing capacity) of hematopoietic stem cells compared to adherent mesenchymal stem cells (Page 10, paragraph 0077). Lastly, PDFRα+/CD51+ mesenchymal stem cell spheres were shown to stimulate self-renewing capacity of hematopoietic stem cells (Page 10, paragraph 0084, Fig. 8).
However, the 532 publication fails to teach a method of screening mesenchymal stem cells with improved niche activity wherein the screening comprises selecting mesenchymal stem cells in which 10% or more of a total of the cultured mesenchymal stem cells form colony-forming unit fibroblasts (CFU-Fs). This limitation is required by claims 1 and 3-4.
Samsonraj et al also teaches a method of screening mesenchymal stem cells to determine their potency. Samsonraj et al teaches that isolated  mesenchymal stem cells which had higher CFU-F activity also demonstrated high-growth capacity at later cell passages and a reduced rate of telomere shortening (Results- “MSC variability in colony formation, cell-size, and growth”, paragraph 01 and 03; See also Figs. 1B and D-F). A reduced rate of telomere shortening is indicative of greater self-renewal, Results- “MSC variability in colony formation, cell-size, and growth”, paragraph 04; See also Figs. 1D-F). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of screening disclosed in the 532 publication with that of Samsonraj et al to use CFU-F activity as additional selection criteria. One of ordinary skill in the art would have been motivated to do so as higher CFU-F activity is associated with more potent mesenchymal stem cells as taught by Samsonraj et al (Results- “MSC variability in colony formation, cell-size, and growth”, paragraph 04). One of ordinary skill in the art would expect that modifying the method of the 532 publication with that of Samsonraj et al would result in reasonable success, as the method disclosed by Samsonraj et al demonstrated that a higher CFU-F activity was associated with increased self-renewal and growth of the mesenchymal stem cells.
Claim Rejections - 35 USC § 103
Claims 1 and  2 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 20150238532 (hereinafter referred to as the 532 publication) in view of Samsonraj RM, Rai B, Sathiyanathan P, Puan KJ, Rötzschke O, Hui JH, Raghunath M, Stanton LW, Nurcombe V, Cool SM. Establishing criteria for human mesenchymal stem cell potency. Stem Cells. 2015 Jun;33(6):1878-91 (hereinafter referred to as Samsonraj et al), and further in view of Digirolamo CM, Stokes D, Colter D, Phinney DG, Class R, Prockop DJ. Propagation and senescence of human marrow stromal cells in culture: a simple colony-forming assay identifies samples with the greatest potential to propagate and differentiate. Br J Haematol. 1999 Nov;107(2):275-81 (hereinafter referred to as Digirolamo et al).


However, the 532 publication and Samsonraj et al fail to teach the method according to claim 1, wherein the culturing of mesenchymal stem cells is performed by passaging the mesenchymal stem cells two to five times.
Digirolamo et al also teaches a method of screening mesenchymal stem cells to identify those with the greatest potential for self-renewal. Digirolamo et al teaches that the expansion ability of marrow stromal cells (i.e. mesenchymal stem cells) are highly variable from donor to donor, some capable of doubling as many as 15 times and others less than four (Abstract; Fig. 1). Importantly, Digirolamo teaches that the number of CFU-F formed by isolated marrow stromal cells is predictive of their expansion ability, but that these cells lose their multipotentiality following serial passaging in culture (Abstract; Fig. 2; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of screening described by the 532 publication and Samsonraj et al to include optimizing the number of times mesenchymal stem cells were passaged. One of ordinary skill in the art would have been motivated to do so as it was determined that mesenchymal stem cells lose their multipotentiality during serial passaging in culture, and thus lose some of their stem cell characteristics. One of ordinary skill in the art would expect that modifying the method of the 572 publication and Samsonraj et al with that of Digirolamo et al would result in a reasonable success, as it is routine in the art to optimize the passaging of cells, especially primary cells, to retain their unique characteristics.



Conclusion
Status of the claims
Claims 1-4 are rejected.Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632  
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635